Citation Nr: 0019907	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
injuries sustained during hospitalization at a Department of 
Veterans Affairs (VA) medical facility from May to July 1978.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1973 
to April 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the VA 
regional office (RO) in Buffalo, New York, which denied the 
benefit sought.

In May and in September 1998, the Board remanded this case 
for additional development.  It is now back before the Board 
for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for correct disposition 
of this appeal has been obtained by the RO.

2.  The appellant's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of injuries sustained 
during a VA hospitalization from May 23 to July 10, 1978 was 
received by VA in December 1991.

3.  On June 17, 1978, while hospitalized at VA Hospital in 
Buffalo N.Y. for alcohol rehabilitation, the appellant jumped 
from a balcony, resulting in injuries including a compression 
fracture of the vertebrae at T3 and T4;  residuals of those 
injuries include incomplete paraplegia.

4.  Residuals of injuries the appellant sustained at a VA 
hospital on June 17, 1978 are not the result of VA 
hospitalization or treatment; they are not attributable to 
circumstances of hospitalization, but are solely attributable 
to the appellant's own conduct.



CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of 
injuries sustained during hospitalization at a VA medical 
facility from May to July 1978 is not warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A letter in the appellant's medical chart, dated in January 
1975 and from an individual involved with the appellant's 
hospitalization and treatment during service, reports that 
the appellant had been hospitalized for psychiatric treatment 
and drug detoxification.  His difficulties with anxiety 
brought on impulsive behavior, and he had an inability to 
deal properly with his anger.  He was having great difficulty 
maturing and was emotionally unstable.  Some of his behavior 
under stress was compulsive.  Inservice diagnoses were 
immature personality and situational anxiety.  On discharge 
examination, the appellant reported a history of suicide 
attempts; this was not evidenced in the health record.

From May 23 to July 10, 1978 (when he was transferred to the 
Cleveland VA hospital), the appellant was voluntarily 
hospitalized at the VA Hospital in Buffalo for participation 
in an Alcohol Rehabilitation Program.  The hospital summary 
indicates that the appellant's father reported that he had 
been a problem since he was 14 years old.  He was 
unmanageable with frequent non-attendance at school and 
juvenile delinquencies.  A psychiatrist had seen him as early 
as age 16 because of manipulative behavior at home that the 
father felt was aimed at destroying the family structure and 
impressing his friends.  

On intake examination in May 1978, the appellant stated that 
he was a nervous person and felt depressed.  He denied any 
thoughts or plans of suicide.  He was admitted with a 
treatment plan of group therapy, Alcoholics Anonymous 
meetings, and individual therapy.  For a few weeks, he did 
quite well in the Alcoholism Ward and cooperated with the 
ward routine.  On May 28, 1978, it was indicated that his 
detoxification was complete, and that no withdrawal symptoms 
had been seen since his admission.  

On June 8, 1978, the appellant's therapist spoke with his 
father.  Although the father stated that the appellant had 
first seen a psychiatrist when he was sixteen years old, as 
discussed above, he would not provide any details.  The 
therapist decided to administer psychological testing to 
further evaluate the appellant.  On June 13, 1978, the 
appellant stated to his therapist that he had been acted 
differently in the hospital than when home on weekend passes, 
when he would smoke marijuana.  He wanted to impress others 
and present a good image.  

Minnesota Multiphasic Personality Inventory testing on 
June 14, 1978 (results received June 20, 1978) showed that 
the appellant's current state was not characterized by any 
significant deviations in regard to depression, anxiety, 
agitation, or hypomania.  His profile was consistent with 
patients in whom alcohol and/or drug problems predominate, 
but exceptions included schizophrenic reactions or manic 
depression.  

On June 15, 1978, the appellant's therapist noted that his 
father had confirmed he used drugs while home on weekend 
passes.  It was indicated that the appellant was manipulative 
and incapable of being genuine.  The therapist decided to 
deny the appellant a pass for the upcoming weekend.  On 
June 17, 1978, at 10:00 a.m., the appellant approached the 
nurses' station requesting a pass.  It was noted that his 
pupils were dilated, and he was speaking in a loud voice.  
The nurse's assessment was that the appellant was anxious and 
angry because the pass was not granted.  He was to continue 
regular ward routine.  At 1:00 p.m., the appellant again 
demanded a pass, stating that he wanted to speak with his 
parish priest.  He was also agitated and upset with the nurse 
for questioning him earlier about possible drug usage.  

At 1:45 p.m. on June 17, 1978, the nurses station was 
informed that the appellant had jumped from a fourth floor 
balcony, landing on a second floor balcony just above the 
hospital entrance.  He sustained a compression fracture of 
the frontal bone, fracture of the inferior orbital bone, 
compression fracture of T3 and T4 vertebrae, and right 
pneumothorax.  The thoracic vertebral damage resulted in 
paraplegia.  He was treated at the VA Hospital, including 
various surgical procedures.  On June 23rd, it was noted that 
the psychiatrist that had recently seen the appellant did not 
feel that strict suicide precautions had to be maintained 
since there had been "no indication or verbalization of 
suicidal intent before or since the incident" on July 17th.  
It was noted that despite the appellant's dilated pupils, 
behavior, etc., serum testing did not verify drug usage.  On 
July 3, 1978, a social worker discussed the appellant with 
his father.  The father stated that the appellant had a 
violent temper.  While he was a teenager, he had overdosed on 
aspirin.  The appellant's father did not know if this was a 
suicide gesture, but it did follow an incident where the 
appellant did not get what he wanted.

The appellant was transferred to the VA Medical Center in 
Cleveland, Ohio, on July 10, 1978.  He remained there until 
December 20, 1978, and underwent anterior transthoracic 
decompression of T3 and T4 with cordectomy and iliac graft 
fusion from T2 to T5.  Discharge diagnoses included 
incomplete paraplegia secondary to T3 and T4 fractures and 
status post skull fracture with elevation of the depressed 
fragments.  On July 11th, the appellant reported that he had 
jumped from the balcony because he was angry with a nurse for 
tests she was giving him.  Based on the interview and the 
appellant's history, the examiner concluded that there was a 
strong suggestion of psychopathy or character disorder, and 
that such individuals are likely to act extremely impulsively 
without any delay and without thinking about the 
consequences.  The appellant was more likely to attempt to 
manipulate others than to take responsibility for himself.  
Failure at manipulating others would likely result in 
explosive anger.  A psychiatry consultation report dated 
July 19, 1978, indicated that the appellant reported jumping 
from the fourth floor balcony in a suicide attempt as an 
"impulsive act" for which he now felt sorry.  He stated 
that he had had an argument with a nurse who accused him of 
wanting to take drugs, which made him feel badly and he saw 
no choice at that time but to attempt suicide.  It was noted 
that the appellant had a long history, dating back to 
adolescence, of impulsive, explosive behavior and having 
great difficulty with anger.  The examiner's assessment was 
that the appellant had many characterological problems, 
perhaps a borderline personality disorder.  

On September 18th, it was noted that the appellant was 
projecting his anger on to the nursing and professional 
staff, believing that they were acting in ways that kept him 
from getting out of bed like he wanted.  A psychiatric 
consultation report dated September 22, 1978, indicated that 
the appellant was being very manipulative, uncooperative, 
and, at times, rather explosive.  Mental status examination 
showed no evidence of psychotic thinking.  It was concluded 
that the appellant had many characterological problems of an 
antisocial nature.  On December 12th, it was noted that the 
appellant had a past history of "poor impulse control."  

The VA Hospital in Buffalo conducted a thorough investigation 
of the appellant's suicide attempt.  The nurse with whom the 
appellant reported having had an argument made a sworn 
statement.  She stated that at no time during his 
hospitalization did the appellant display any suicidal 
tendencies.  The report of the appellant's behavior on the 
morning of June 17th was consistent with that discussed 
above.  The nurse had questioned the appellant regarding drug 
usage, and he had gotten angry with her and demanded a 
discharge.  The nurse then called the appellant's therapist, 
at his request, and allowed him to speak with his therapist 
privately.  Afterwards, the appellant stated that he did not 
want to be discharged.  Around 1:00 p.m., the appellant was 
observed sleeping in his room.  Shortly thereafter, he 
demanded a pass for the purpose of talking with his priest.  
The nurse attempted to contact the hospital chaplains, but 
they were not available.  The appellant told the nurse that 
she had humiliated him when she had asked him about drug 
usage.  She apologized to the appellant and told him that his 
appearance had suggested something was wrong.  

The appellant's therapist also gave a sworn statement.  She 
stated that when she spoke with the appellant on the morning 
of June 17th, she had told him that he could be discharged if 
he wanted to and could continue on an outpatient basis.  The 
appellant again called the therapist stating that he would 
stay in the hospital, but he wanted to speak to his priest.  
The therapist told him a priest was available at the 
hospital, but the appellant could call his own priest if he 
wanted to do so.  The appellant seemed satisfied and stated 
that he would follow the therapist's advice.  He did not 
then, nor at any other time, exhibit suicidal behavior. 

Other patients from the ward also made sworn statements that 
they had seen the appellant on the fourth floor patio prior 
to the suicide attempt.  They stated that he appeared to just 
be watching the traffic go by.  He did not appear agitated or 
upset, but was very calm.  He then put his feet on the wall, 
grabbed the fence between the spikes, and vaulted over the 
fence.  Photographs taken of the balcony showed that there 
was a brick wall around the perimeter, approximately 3 feet 
high, and a fence on top of the wall, approximately 3 feet 
high, as demonstrated by a photograph with a person standing 
next to the wall and fence.  The investigation conducted by 
the VA Hospital concluded, in part, that the appellant had 
not displayed any suicidal tendencies prior to the suicide 
attempt, and he knew he could terminate his hospital stay and 
be continued in the outpatient program.  It was indicated 
that there was a possibility that were the six-foot security 
fence higher, ringed with barbed wire, etc., that the 
appellant might have been detained in his suicide attempt.  
However, the Chief Psychologist had stated that removing 
"all sources of danger would result in an environment at 
odds with treatment goals which aim at getting the patient 
back out of the hospital before he becomes 
institutionalized."  

Additional VA records for treatment until 1982 showed that 
the appellant is able to walk, albeit with a cane and 
spasticity of the lower extremities.  It was noted in 1982 
that the appellant's physical condition is secondary to the 
1978 suicide attempt.  He was diagnosed with major depression 
in 1982.  He also again attempted suicide in May 1982, and it 
was noted that there had been several past suicide attempts, 
although some were kept from the appellant's family. 

The appellant initially filed a claim for benefits under 38 
U.S.C.A. § 1151 in 1982.  In an August 1982 statement, he 
indicated that he was upset and depressed during his 
hospitalization and he should not have been "left alone."  
In a 1983 statement, he indicated that he was not upset 
because he was left alone, but because he was making changes 
in his personality and needed to talk with someone he 
trusted.  He stated that he was confused when he spoke with 
his therapist on June 17, 1978, and did not feel he should be 
restricted to the hospital for something he had confessed to 
his therapist.  He felt that more compassion should have been 
shown to him, and his request for a pass to speak with his 
priest should have been granted.  He stated that he became 
hysterical, and he felt the only options he had were to speak 
to a hospital chaplain or leave the hospital and risk losing 
his job.  He stated that after speaking with his therapist, 
he had sought out the hospital chaplain, but could not find 
anyone.  He stated that he then returned to his room and 
began pacing and was very upset.  He then stated that he was 
paying for the "pulling of the trigger," but that the "gun 
was loaded by more powerful minds" than his own.

An April 1985 Board decision denied this claim.  In December 
1991, the appellant's representative filed this claim on his 
behalf, based on a change in the law.

II.  Legal Analysis

Initially, it must be noted that the Board's consideration of 
this claim will be on a de novo basis.  In the rating 
decision on appeal, this claim was adjudicated by the RO 
pursuant to the revised version of 38 C.F.R. § 3.358 
following the U.S. Supreme Court's ruling in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S.Ct. 552 (1994).  Although the 
Board's April 1985 decision became final, the change in the 
applicable regulation requires that the Board consider this 
appeal on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994) (when 
provision of law or regulation creates new basis of 
entitlement to veterans benefits, through liberalization of 
the requirements for entitlement to benefits, an applicant's 
claim under such law or regulation is a claim separate and 
distinct from claim that was previously and finally denied 
prior to the liberalizing law or regulation).

Pursuant to 38 U.S.C.A. § 1151, when a veteran has additional 
disability not the result of his own willful misconduct or 
failure to follow instructions, and the disability was caused 
by VA hospital care, medical or surgical treatment, then 
compensation shall be awarded in the same manner as if the 
additional disability was service-connected.  See also 38 
C.F.R. §§ 3.358(a) and 3.800(a) (1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  The 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1999).

It must also be noted that the claim in this case was filed 
before October 1997, and it must therefore be adjudicated in 
accordance with the version of 38 U.S.C.A. § 1151 in effect 
at that time.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required in order for this 
claim to be granted.

The threshold question here, as in any claim for VA benefits, 
is whether the claim is well grounded.  The requirements for 
a well-grounded claim under section 1151 are:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
See Jones v. West, 12 Vet. App. 460, 463-4 (1999).  A claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that resulted from VA hospitalization, or medical or surgical 
treatment.  Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

While the record does not establish the full extent of the 
appellant's current medical disabilities, as of 1982, he 
clearly had residuals of injuries sustained on June 17, 1978, 
including incomplete paraplegia which presumably was a 
chronic disability.  There likewise is evidence that on June 
17, 1978 the appellant jumped from the fourth floor of a VA 
hospital; and medical evidence clearly relates existing 
disability, including skull fracture residuals and incomplete 
paraplegia to injuries sustained in the jump.  Therefore, all 
elements of a well grounded/plausible § 1151 claim are shown.

Since the appellant has presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The appellant and his representative have not alleged that 
there are any private or VA medical records that the RO did 
not obtain.  Although the appellant has not been provided a 
VA examination, such examination is not needed because it 
would only serve to provide information as to the current 
severity of the appellant's medical disabilities, a matter 
not critical in the claim at hand.  It is not in dispute that 
the appellant has disability resulting from injuries 
sustained June 17, 1978.  

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

The critical question in this case is whether the injuries 
sustained in the suicide attempt on June 17, 1978 were, in 
fact, the result of hospitalization.  That the injuries 
occurred while the appellant was hospitalized at a VA 
facility is insufficient to satisfy the requirement that they 
be "a result of hospitalization."  In Brown v. Gardner, 513 
U.S. 115 (1994), the Supreme Court stated that the phrase 
"as the result of" in section 1151 "is naturally read 
simply to impose the requirement of a causal connection 
between the 'injury' or 'aggravation of an injury' and 
'hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation.'"  Thus, 
while the law applicable in this case does not require a 
showing of negligence or other wrongdoing on the part of VA, 
it does require proof of causation.  In other words, any 
claimed additional disability must be shown to have resulted 
from, and not merely to have been coincidental with, the VA 
hospitalization in question. 

In an opinion governing cases decided under the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, VA's 
Office of the General Counsel (GC) held that compensation 
under 38 U.S.C.A. § 1151 for injuries suffered "as the 
result of hospitalization" was not limited to injuries 
resulting from the provision of hospital care and treatment, 
but could encompass injuries unrelated to a program of 
medical treatment that resulted from risks created by any 
circumstances or incidents of hospitalization.  VAOPGCPREC 7-
97.  GC noted that the term "hospitalization" is not 
restricted to activities specifically related to care and 
treatment; rather, this term encompasses the entire program 
of maintaining or lodging a patient during the period of 
hospitalization.  However, the GC also distinguished between 
cases where an injury was caused by a condition or 
circumstance of hospitalization and cases where an injury was 
merely incurred coincident with hospitalization "but due to 
some other cause."  In determining whether injuries suffered 
are the "result of hospitalization" for purposes of 38 
U.S.C.A. § 1151, it was necessary to determine the cause or 
risks which precipitated the event and injuries and then to 
determine whether such causes or risks arose from the 
claimant or from the conditions or circumstances of 
hospitalization.  Injuries resulting from risks personal to 
the claimant are not compensated.  GC stated that this 
category included injuries due to pre-existing or 
"idiopathic" conditions of the claimant.  However, relying 
on additional precedent applicable to workers' compensation 
claims, the General Counsel went on the state that, "[e]ven 
if the cause of [an incident] is idiopathic in nature, the 
injuries sustained in the [incident] may be considered to 
result from hospitalization if the conditions or 
circumstances of the hospitalization contributed to heighten 
the effect of the [incident], or created an 'additional risk 
of injury.'"  

GC noted that it was "probably impossible to state a general 
rule for determining whether such a causal connection is 
present in any given case," but also noted that, in the 
absence of statutory or regulatory guidance in making that 
determination, relevant guidance could be drawn from judicial 
decisions addressing workers' compensation law.  To this 
extent, the opinion cited O'Leary v. Brown-Pacific-Maxon, 
Inc., 340 U.S. 504 (1951), a workers' compensation case in 
which the United States Supreme Court held:

The test of recovery is not a causal 
relation between the nature of employment 
of the injured person and the accident.  
Nor is it necessary that the employee be 
engaged at the time of the injury in 
activity of benefit to his employer.  All 
that is required is that the 'obligations 
or conditions' of employment create the 
'zone of special danger' in which the 
injury arose.

Id. at 506-07.  The GC noted that the O'Leary standard "may 
provide a general framework for determining whether injuries 
arose as the result of hospitalization" for purposes of 38 
U.S.C.A. § 1151.  GC noted that "[i]f the circumstances or 
conditions of hospitalization gave rise to the risks out of 
which the injury arose, the injury may be considered to have 
resulted from the hospitalization."  In making that 
determination, considerations include identifying the 
specific cause of the incident causing the injury and 
ascertaining whether that cause is attributable to the 
circumstances and conditions of the hospitalization. 

Precedent decisions of VA's General Counsel are binding on 
decisions of the Board.  See 38 U.S.C.A. § 7104(c) (West 
1991).  Moreover, although VAOPGCPREC 7-97 was handed down 
during the pendency of the appeal, its precedent decisions 
must be given full force and effect immediately.  Tobler v. 
Derwinski, 2 Vet. App. 8 (1991).  

The Board finds that the appellant's injuries from the 
June 17, 1978, suicide attempt were merely coincident with VA 
hospitalization, and were not the result of such 
hospitalization.  Even construing 38 U.S.C.A. § 1151 as 
covering the circumstances of hospitalization beyond medical 
care, the evidence in this case reflects that that the cause 
of the appellant's injuries was his own conduct in attempting 
suicide, and that event surely cannot be construed as a 
circumstance caused by the VA facility.  Rather, the evidence 
reflects that the factors that led to the appellant's jump 
and injuries were personal to him.  

VAOPGCPREC 7-97 does not set out a general rule for what is a 
"result" of hospitalization, but the Board finds that the 
facts of this case tend to reflect that the appellant's 
injuries sustained on June 17, 1978 were due to an outside 
cause rather than to causation on the part of the medical 
facility.  It is not reasonable to ascribe the appellant's 
disability from the June 17, 1978 injuries to a condition or 
circumstance of VA hospitalization, when the medical evidence 
clearly shows that the appellant displayed no suicidal 
behavior prior to the attempt on that date.  This was stated 
by several medical professionals involved in the appellant's 
treatment before and subsequent to the suicide attempt.  
Those opinions, based on contemporaneous personal observation 
of the appellant, are highly probative.

The appellant's representative argues that VA knew or should 
have known that the appellant had manic depression and 
schizophrenia and that treatment should have included 
measures to prevent a suicide attempt.  There is no support 
for that argument in the contemporaneous medical records.  
Neither manic depression nor schizophrenia had been 
diagnosed.  At any rate, medical professionals in 1978 had no 
reason to suspect suicidal ideations based on the appellant's 
own statements and observations of his behavior at the time.  
There was also no reason to suspect that the appellant had an 
acquired psychiatric disorder.  He was voluntarily 
hospitalized for treatment of alcohol dependence.  It appears 
that patients with substance abuse disorders may have been 
housed in a psychiatric ward at the VA Hospital in Buffalo in 
1978.  However, it is clear from the evidence that the 
appellant was in an "open" ward situation, as shown by the 
fact that he had been given weekend passes to return home and 
was free to wander about the hospital premises, including 
recreational areas, such as the balcony from which he 
attempted suicide.  

In summary, the appellant exhibited no behavior from which 
medical professionals could conclude he posed a risk to 
himself.  On the day he attempted suicide, he was told that 
he could be discharged if he so desired.  It is true that the 
appellant exhibited angry behavior on the day in question, 
but the medical personnel that observed and treated him prior 
to and after the suicide attempt have stated that this 
behavior did not indicate suicidal tendencies.  His 
representative argues that the appellant's behavior 
constituted "warning signs" and that VA personnel should 
have "watched" or "medicated" the appellant or "placed 
[him] in restraints."  In that regard, it is noteworthy that 
the appellant was in the hospital on a voluntary basis for 
substance abuse treatment, not psychiatric treatment, and 
none of these actions could have been undertaken by medical 
personnel against the appellant's wishes.  Since the 
appellant was free to roam the hospital or to leave, the 
argument that the appellant "should have never been allowed 
to get outside or near the fence" is not persuasive.  The 
monitoring or restrictions that would entailed are not shown 
to have been duties required in the course of treatment he 
was receiving.  There is no medical evidence to the contrary, 
only bare lay assertions by the veteran and his 
representative.  

Citing 38 C.F.R. § 3.302, the  representative also argues 
that the act of attempting suicide is evidence of mental 
unsoundness.  That argument has no relevance in the instant 
claim because such unsoundness was not manifest prior to the 
suicide attempt, and thus could not have imposed duties on 
the hospital to institute measures that would have prevented 
the attempt. 

The Board has considered the appellant's contentions that he 
attempted suicide because of circumstances or incidents of 
hospitalization.  There is no objective evidentiary support 
for the argument that the circumstances surrounding his 
discussion/argument with a VA nurse "created an additional 
risk of injury".  He and his representative do not have the 
requisite medical expertise to render an opinion regarding 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, there is no support for the argument of the 
appellant's representative that conditions on the fourth 
floor balcony at the VA Hospital contributed to cause the 
injuries.  Photographs of the balcony establish that the 
appellant had to step up onto a brick wall that was 
approximately three feet high and then pull himself over a 
fence that was, again, approximately three feet high.  But 
for the appellant's own actions, he would not have been 
harmed.  Such a circumstance is not contemplated within 
38 U.S.C.A. § 1151.  See Sweitzer v. Brown, 5 Vet. App. 503, 
505-06 (1993) (38 U.S.C.A. § 1151 does not address 
disabilities that are a result of actions by the claimant).  

While there is evidence that the appellant incurred injuries 
as a result of his suicide attempt while hospitalized at a VA 
facility in June 1978, the evidence does not support the 
conclusion that the appellant incurred such injuries as a 
result of hospitalization by VA, but rather establishes that 
the injuries were suffered merely coincident with 
hospitalization.  The preponderance of the evidence is 
against the appellant's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151.  In reaching this conclusion, the 
Board has considered the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the claim, this 
doctrine is not for application. 

III.  Due process considerations

The appellant's representative has raised several due process 
considerations that the Board must address.

First, it was argued that this claim must be adjudicated 
under both the old and current versions of 38 U.S.C.A. 
§ 1151.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the appellant is not entitled to application of the 
current version of 38 U.S.C.A. § 1151.  When Congress adopted 
the current language in 38 U.S.C.A. § 1151, it was 
specifically stated that the changes applied to claims filed 
on or after October 1, 1997.  Since the claim in this case 
was filed in 1991, the new statute does not apply.  See also 
VAOPGCPREC 40-97.  (The Board does note incidentally that the 
current version of § 1151 is more stringent than the previous 
and that he is thus receiving the benefit of a more liberal 
standard.)

It was also argued that the Board could not consider 
VAOGCPREC 7-97 in the first instance, but must remand this 
claim to the RO so that it could consider the opinion.  When 
the Board addresses an issue that was not addressed by the 
RO, consideration must be given to whether the appellant will 
be prejudiced by the Board's consideration of the issue in 
the first instance.  See VAOPGCPREC 16-92 (1992).  In this 
case, the appellant's due process rights are not violated.  
The appellant's representative had an opportunity to submit 
argument on the applicability of VAOGCPREC 7-97 to the 
appellant's case and did, in fact, submit such argument.  
When the appellant or his representative has "raised an 
argument or asserted the applicability of a law . . ., it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised."  VAOPGCPREC 16-
92 at 7-8 (O.G.C. Prec. 16-92); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, a remand is not necessary.


ORDER

Compensation under 38 U.S.C.A. § 1151 for injuries sustained 
during hospitalization at a VA medical facility from May to 
July 1978 is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

